J-S16009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.A.D.-B., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 76 MDA 2022

           Appeal from the Dispositional Order Entered July 15, 2021
               In the Court of Common Pleas of Centre County
             Juvenile Division at No(s): CP-14-JV-0000005-2021


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 29, 2022

        J.A.D.-B., a minor, appeals from the dispositional order entered

following his adjudication of delinquency for one count each of burglary,

robbery, criminal trespass, theft by unlawful taking, receiving stolen property,

possessing an instrument of crime, possessing a weapon, terroristic threats,

simple assault, recklessly endangering another person and tampering with

evidence, and five counts of criminal conspiracy.1 J.A.D.-B. challenges the

evidence supporting his adjudication of delinquency, as well as his

dispositional placement in a secure facility. After careful review, we affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. §§ 3502(a)(1)(i), 3701(a)(1)(iv), 3503(a)(1)(i), 3921(a),
3925(a), 907(a) and (b), 2706(a)(1), 2701(a)(3), 2705, 4910(1), 903.
J-S16009-22


      During the late night to early evening hours of May 24-25, 2020, J.A.D.-

B. and another juvenile, D.B., broke into an apartment, threatened the

residents with a BB gun, and stole a limited-edition PlayStation controller and

several video games. The Commonwealth filed a delinquency petition against

J.A.D.-B. charging him with the above-mentioned delinquent acts.

      At the conclusion of the adjudicatory hearing, the juvenile court

concluded J.A.D.-B. committed the delinquent acts and was in need of

treatment, supervision, or rehabilitation. The juvenile court later conducted a

dispositional hearing, and on July 15, 2021, the court entered an order placing

him at Adelphoi’s secure residential facilities. The juvenile court also imposed

costs and restitution and ordered J.A.D.-B. to complete 32 hours of community

service.

      J.A.D.-B. filed a timely post-dispositional motion seeking an arrest of

judgment and modification of his placement. The juvenile court denied J.A.D.-




                                     -2-
J-S16009-22


B.’s post-dispositional motion on November 5, 2021. The instant appeal

followed.2, 3

       In his first claim, J.A.D.-B. challenges the sufficiency of the evidence. In

particular, J.A.D.-B. contends the Commonwealth failed to establish his

identity as a participant in the home invasion. See Appellant’s Brief at 11. He

acknowledges that D.B. admitted to his own participation in the burglary and

identified J.A.D.-B. as the second perpetrator. See id. at 12. However, J.A.D.-

B. asserts that D.B. provided several inconsistent statements. See id. at 12-

13. J.A.D.-B. also points to the victims’ inability to identify him and the lack

of physical evidence in the home. See id. at 13-14.

       Further, J.A.D.-B. challenges the use of certain cell phone data during

his adjudicatory hearing. J.A.D.-B. argues that his communications with D.B.



____________________________________________


2 The juvenile court took no action on J.A.D.-B.’s post-dispositional motion for
several months. See Pa.R.J.C.P. 620(D)(1) (requiring a juvenile court to
decide a post-dispositional motion “as soon as possible but within thirty
days”). Once the thirty-day time period expires, the motion is deemed denied
by operation of law, and Rule 620 requires the clerk of courts to enter an order
on the court’s behalf. See Pa.R.J.C.P. 620(D)(1), (3). However, the clerk of
courts did not enter such order or otherwise note on the docket that the
motion was denied by operation of law. J.A.D.-B. filed his notice of appeal
within 30 days after the juvenile court denied his post-dispositional motion;
therefore, we will consider the instant appeal as timely filed. See
Commonwealth v. B.H., 138 A.3d 15, 19 n.7 (Pa. Super. 2016).

3  During the pendency of this appeal, the juvenile court conducted a
dispositional review hearing. On January 7, 2022, the court entered an order
directing J.A.D.-B. to remain at Adelphoi’s secure residential facilities, but to
transfer to Adelphoi’s intensive supervision group home after successfully
completing three weekend visits with intensive supervision.

                                           -3-
J-S16009-22


and other juveniles had little value as circumstantial evidence and “was

dubious at best due to the significant credibility issues of D.B. ….” Id. at 14.

J.A.D.-B. additionally challenges the use of data taken from his cell phone’s

health app, which provided his step count from the night of burglary without

additional location data. See id. at 14-15.4

       “An adjudication of delinquency requires the juvenile court to find that

the juvenile: (1) has committed a delinquent act and (2) is in need of

treatment, supervision, or rehabilitation.” Interest of C.B., 241 A.3d 677,

681 (Pa. Super. 2020) (emphasis omitted); see also 42 Pa.C.S.A. § 6341(b)

(explaining that the juvenile’s commission of a delinquent act must be

established beyond a reasonable doubt, and the court may find the juvenile is

in need of treatment, supervision, or rehabilitation by a preponderance of the

evidence).5

             When a juvenile is charged with an act that would constitute
       a crime if committed by an adult, the Commonwealth must
       establish the elements of the crime by proof beyond a reasonable
       doubt. When considering a challenge to the sufficiency of the
       evidence following an adjudication of delinquency, we must review
       the entire record and view the evidence in the light most favorable
       to the Commonwealth.



____________________________________________


4 We note that J.A.D.-B. did not contest the admissibility of this evidence;
rather, he purports to challenge its use as circumstantial evidence solely within
the context of his sufficiency claim.

5 Though J.A.D.-B. does not challenge the second required finding, we note
that the juvenile court explicitly found him to be in need of rehabilitation,
supervision, and treatment. See N.T., Non-Jury Trial, 6/25/21, at 413.

                                           -4-
J-S16009-22


              In determining whether the Commonwealth presented
       sufficient evidence to meet its burden of proof, the test to be
       applied is whether, viewing the evidence in the light most
       favorable to the Commonwealth, and drawing all reasonable
       inferences therefrom, there is sufficient evidence to find every
       element of the crime charged. The Commonwealth may sustain
       its burden of proving every element of the crime beyond a
       reasonable doubt by wholly circumstantial evidence.

             The facts and circumstances established by the
       Commonwealth need not be absolutely incompatible with a
       defendant’s innocence. Questions of doubt are for the hearing
       judge, unless the evidence is so weak that, as a matter of law, no
       probability of fact can be drawn from the combined circumstances
       established by the Commonwealth.

In re V.C., 66 A.3d 341, 348-49 (Pa. Super. 2013) (citation omitted).

       J.A.D.-B. challenges only the evidence establishing his identity as one

of the perpetrators.6 In its Opinion and Order, the juvenile court thoroughly

addressed J.A.D.-B.’s sufficiency claim and concluded that it lacks merit. See

Opinion and Order, 11/5/21, at 2-6; see also generally Appellant’s Brief 11-

16 (acknowledging the same evidence but arguing it does not support the

court’s inferences). The juvenile court expressly considered inconsistencies in

D.B.’s testimony in conjunction with all other evidence introduced during the

proceedings but declined to disregard D.B.’s identification of J.A.D.-B. as his

co-conspirator. See Opinion and Order, 11/5/21, at 3-4. Additionally, the

court considered a general description provided by the victim, data retrieved


____________________________________________


6In his appellate brief, J.A.D.-B. provides very little citation to and discussion
of relevant authorities. See Pa.R.A.P. 2119(a) (providing an appellate
argument shall include “such discussion and citation of authorities as are
deemed pertinent.”).

                                           -5-
J-S16009-22


from J.A.D.-B.’s cell phone, and the discovery of a limited-edition PlayStation

controller in J.A.D.-B.’s home. See id. at 4-5.

      J.A.D.-B. dedicates a significant portion of his argument to asserting the

evidence highlighted by the juvenile court was unreliable. He claims D.B’s

testimony was contradictory; the eyewitness description was vague; and the

health app data was equally capable of supporting innocent explanations.

However, these arguments address the weight given to such evidence, not

the sufficiency.

      The juvenile court, as the finder of fact in this delinquency proceeding,

was free to make credibility determinations and to believe all, part, or none of

the evidence. See Interest of D.J.B., 230 A.3d 379, 387 (Pa. Super. 2020).

The evidence, viewed in the light most favorable to the Commonwealth as the

verdict-winner, was sufficient to establish J.A.D.-B.’s identity as one of the

perpetrators. Therefore, his first claim lacks merit.

      In his second claim, J.A.D.-B. challenges his disposition, arguing his

placement in Adelphoi’s secure facilities is not the least restrictive placement

option. See Appellant’s Brief at 16. J.A.D.-B. states that his juvenile

assessment report categorized him as a low or moderate risk in most

categories. See id. at 17. J.A.D.-B. argues his needs could be addressed by

other methods, such as schooling and counseling. See id. at 17-18. According

to J.A.D.-B., the juvenile court focused too heavily on his prior placement at




                                      -6-
J-S16009-22


home and the fact that the burglary giving rise to this adjudication occurred

while J.A.D.-B. was on probation supervision. See id. at 18-19.7

       Juvenile courts are afforded broad discretion to craft an appropriate

disposition, and we will not disturb the disposition absent a manifest abuse of

discretion. See Interest of C.B., 241 A.3d at 681. “[A]n abuse of discretion

occurs when the court has overridden or misapplied the law, when its

judgment is manifestly unreasonable, or when there is insufficient evidence of

record to support the court’s findings.” Interest of D.W., 220 A.3d 573, 576

(Pa. Super. 2019) (citation and internal quotation marks omitted).

       Section 6352 of the Juvenile Act sets forth six dispositional options for

juveniles who have been adjudicated delinquent, including placement on

supervision and commitment to a facility for delinquent children. See 42

Pa.C.S.A. § 6352(a). In choosing among these alternatives, a juvenile court

must consider which dispositional alternative is

       consistent with the protection of the public interest and best suited
       to the child’s treatment, supervision, rehabilitation and welfare,
       which disposition shall, as appropriate to the individual
       circumstances of the child’s case, provide balanced attention to
       the protection of the community, the imposition of accountability
       for offenses committed and the development of competencies to
       enable the child to become a responsible and productive member
       of the community[.]




____________________________________________


7J.A.D.-B.’s discussion of this issue includes no citations to relevant case law.
See Pa.R.A.P. 2119(a). Though we could deem J.A.D.-B.’s claim waived on
this basis, we will nevertheless address his disposition.

                                           -7-
J-S16009-22


Id. Further, when a disposition involves an out-of-home placement, the

juvenile court must explain on the record why such commitment is “the least

restrictive placement that is consistent with the protection of the public and

best suited to the child’s treatment, supervision, rehabilitation and welfare.”

42 Pa.C.S.A. § 6352(c).

       During the disposition hearing, juvenile probation officer Nathan

Shervinskie testified concerning his completion of the juvenile assessment

report for J.A.D.-B. Shervinskie testified that J.A.D.-B. was on probation at

the time he committed the burglary. See N.T., Disposition Hearing, 7/14/21,

at 16. Shervinskie recognized a low score8 in family circumstances and a

moderate score in education and employment, based on grades and absences

from school. See id. at 17-18; see also id. at 18-19 (explaining the education

score indicated to Shervinskie that J.A.D.-B. would need more structure and

accountability). J.A.D.-B. received a high score in peer relations, which

indicates he “does not have many positive friends as in prosocial or non-

delinquent friends….” Id. at 19-20. Shervinskie also testified that J.A.D.-B.

reported marijuana use. See id. at 20. Ultimately, Shervinskie recommended



____________________________________________


8  Shervinskie explained that the juvenile assessment report provides
background information for the juvenile and is used to aid in the determination
of what level of supervision the juvenile will need. See N.T., Disposition
Hearing, 7/14/21, at 13. For each background factor addressed, the juvenile
may receive a score of low, moderate, high, and very high; these scores
indicate the juvenile’s risk level for each factor. See id. at 14; see also
Commonwealth’s Exhibit 1 (Juvenile Assessment Report).

                                           -8-
J-S16009-22


placement at Adelphoi’s secure facility, due to J.A.D.-B.’s prior delinquency,

peer relations, and education needs. See id. at 21.

      Further, Adelphoi’s admissions liaison Ron Tanney testified that

Adelphoi’s secure facility works with juveniles to create an individual service

plan. See id. at 45. Adelphoi works with Cambria County School District to

provide educational programming and offers balanced and restorative justice

classes, as well as aggression retraining, cognitive behavioral groups and

counseling. See id. at 46, 48. Adelphoi can also help juveniles work on

community service recommendations and restitution. See id. at 47-48.

Tanney testified that Adelphoi has step-down programs available for juveniles

who progress through their treatment goals. See id. at 50.

      At the close of the hearing, the juvenile court emphasized that at the

time J.A.D.-B. committed the instant delinquent acts, he was on supervision

for another incident involving physical harm to another individual. See id. at

65; see also id. (noting a concern for community safety). Because J.A.D.-B.

committed these acts while on juvenile probation, the court opined that he

was not receiving the necessary supervision and guidance at home. See id.

at 66. The juvenile court stated that Adelphoi’s secure facility would be the

least restrictive placement option and would provide J.A.D.-B. an opportunity

to learn tools to succeed in the future. See id. at 66-67. Further, the court

explained that J.A.D.-B. would be able to step down to less restrictive

placements within the Adelphoi’s program if he was successful. See id. at 67.


                                     -9-
J-S16009-22


      The juvenile court delineated the reasons for its disposition on the record

in accordance with section 6352. The court also heard and considered the

testimony of Shervinskie and Tanney concerning J.A.D.-B.’s placement needs

and the programs available at Adelphoi. Moreover, the juvenile court

fashioned a disposition to address J.A.D.-B.’s rehabilitative needs and his

potential for treatment, while balancing the protection of the community and

the need to impose accountability for the delinquent acts. See 42 Pa.C.S.A. §

6352(a); see also Interest of D.W., 220 A.3d at 580-81 (juvenile court did

not abuse its discretion by imposing an out-of-home placement where the

record was clear that juvenile’s treatment and supervision needs could not be

satisfied at home). The record supports the juvenile court’s findings, and we

discern no abuse of the court’s discretion in directing out-of-home placement

in a secure facility with the possibility for J.A.D.-B. to progress through less

restrictive options. Therefore, this claim merits no relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                      - 10 -
                                                          Received 1/26/2022 11:19:59 AM  Superior07/19/2022
                                                                                       Circulated  Court Middle District
                                                                                                             01:24  PM


                                                              Filed 1/26/2022 11:19:59
                                                                                            W I(MIN, ILWIIJJI
                                                                                                                      Dlict
                                                                                                                      A   2
                                                                                                                CC6 0 gQo7o,0




    IN THE COURT OF COMMON PLEAS, CENTRE COUNTY, PENNSYLVANIA
                        JUVENILE DIVISION

IN THE INTEREST OF:

J.A.D.B.                                                                CP-14-JV-5-2021




Attorney for the Commonwealth:                                          Amanda Chaplain, Esq.
Attorney for the Defendant:                                             Stephanie VanHorn, Esq. t

Oliver, J.

                                           OPINION and ORDER

        Presently before the Court are Post-Dispositional Motions pled on behalf of J.A.D.B. (the

"Juvenile") :in the above-referenced matter on July 22, 2021. The Juvenile challenges both the

adjudicatio,mof delinquency and the Court's disposition determination in this matter. Pursuant to
a. scheduling: Order issued by the Court, the Juvenile's brief in support was filed on August 24,

202 1., and the Commonwealth filed abrief in opposition on September 22, 2021.. For the reasons

discussed below, the Juvenile's Post-Dispositional Motions are denied.

         A.       Delinquencv Adjudication
         The subject delinquent acts in this case involve ahome invasion burglary that occurred

on May 24 into May 25, 2020, at or around midnight, in Boalsburg, Pennsylvania, when two
 individuals broke into an occupied apartment, threatened one of the residents with agun, 2 and

 stole video games and equipment before fleeing.

           The Juvenile's delinquency adjudication hearing was held on June 25, 2021. Following a

 full day hearing, the Court found the Juvenile to be delinquent as to the following sixteen

 charges: Burglary (F1); Conspiracy to Commit Burglary (Fl); Robbery (F2); Conspiracy to
 Cotrr.mit Robbery (F2); Criminal Trespass (Ml); Conspiracy to Commit Criminal Trespass (M1);



  The Juvenile was represented at the adjudication and disposition hearings, as well as in riling his Post-
 Dispositional Motions, by Justin Miller, Esquire. A substitution of counsel was filed on September 1, 2021, and
 Attorney VanHorn was appointed as counsel for the Juvenile.
 2 It is believed -
                  that the gun used was likely a1313 gun. The victim testified that the weapon looked very real, and that
 lie thought it was apistol. There was no evidence that the weapon was ever recovered.

 00 ORD1S
Theft by Unlawful Taking (MI); Conspiracy to Commit Theft by Unlawful Taking (M1);

Receiving Stolen Property (MI); Conspiracy to Commit Receiving Stolen Property (MI);
Possession of Instrument of Crime (MI); Possession of Weapon (Ml); 'Terroristic Threats (Ml);
Simple Assault (M2); Recklessly Endangering Another Person (M2); and Tamper With Fabricate

Physical Evidence (M2),

    In his Post-Dispositional Motions, the Juvenile states in conelusory fashion that, as to all

charges, the Commonwealth's evidence was insufficient to sustain the adjudication because the

Conunonwealth failed to prove that the Juvenile was the individual who committed the subject

offenses. The Juvenile raises aweight of the evidence challenge on this same basis. These

issues are addressed below.

    1.   Sufficiency of Evidence
         A challenge based on the sufficiency of the Commonwealth's evidence presents a
question of law. Commonwealth v. Kennedy, 151 A.3d 1117, 1121 (
                                                              Pa. Super. 2016). The Court

must determine whether, "viewing the evidence in the light most favorable to the

 Commonwealth as verdict winner, together with all reasonable inferences therefrom, the trier of

 fact could have found that the Commonwealth proved each element of the crime beyond a

 reasonable doubt." Commonwealth v. Wall, 953 A.2d 581, 584 (Pa. Super. 2008), appeal del-tied,
 963 A.2d 470 (Pa. 2008). Relief will only be granted when the Commonwealth has failed to

 meet its burden of proof beyond areasonable doubt with respect to any of the elements that

 comprise the offense at issue. Commonwealth v. Abed, 989 A.2d 23, 26 (
                                                                      Pa. Super. 2010).
 Doubts regarding guilt are to be resolved by the fact-finder. In the Interest of C.E.H., 167 A.3d

 767, 770 (Pa. Super. 2017).

         The Commonwealth may establish ajuvenile's culpability by wholly circumstantial
 evidence. In the Interest   of C.E.H,   167 A.3d at 770. "The fact that the evidence establishing a
 defendant's participation in acrime is circumstantial does not preclude aconviction where the

 evidence coupled with the reasonable inferences drawn therefrom overcomes the presumption of

 innocence." Commonwealth v. Loveite, 450 A.2d 975, 977 (Pa. 1982). Resolution of questions

 regarding doubt is within the province of the fact-finder, and the fact-finder is "free to believe

 all, part, or none of the evidence presented." In the Interest   of C.E.H.,   167 A.3d at 770.




                                                    2
        The stated basis for the Juvenile's sufficiency of the evidence challenge as to each of the

sixteen charges stemming from this incident is the Juvenile's contention that the court ignored

evidence tending to show he was not the perpetrator of the crimes. (See Br. Supp. Juv.'s Post-

Disp, Mot.'s at 2). The Juvenile points first to trial testimony from D.B., one of the two

perpetrators of the home invasion burglary, arguing that D.B.'s testimony, combined with the

lack of fingerprint or hair fiber evidence tying the Juvenile to the scene, raises significant doubt

regarding the identity of the second perpetrator. The Court disagrees with the Juvenile's
characterization of D.B.'s testimony and his overall assessment of the evidence.

        As to DR's testimony, the evidence at the adjudication proceeding established that D.B.

previously admitted to being one of the two perpetrators of the home invasion burglary. D.B.

was subpoenaed to testify by the Commonwealth at the Juvenile's adjudication hearing, and it

was evident from both D.B.'s demeanor and his testimony that he was areluctant witness.

D.B.'s testimony during the adjudication hearing was not consistent with statements he
previously gave regarding the incident. At the hearing, D.B. first testified that he was the only
person present during the home invasion burglary. He then changed his story to say another

individual was with him but he did not know that person's identity, 3 D.B. also testified that it

 was this unknown second perpetrator who had possessed the gun during the incident.

         Following this initial testimony by D.B,, the Commonwealth introduced evidence of

 several prior inconsistent statements D.B. made in which he identified the Juvenile as the second
 individual involved in the home invasion incident. Among these statements were: (i) D.B.'s
 sworn testimony during acourt colloquy when D.B. made an admission in his own delinquency
 case; and, (ii) audio/video recorded police interviews of D,B. on June 5, 2021. In each of these
 statements, D.B. identifies the Juvenile as the other individual involved in the incident and the

 person who was in possession of the gun used to threaten the male victim, Mr. Cohenour, whom
 the juveniles encountered in the home. The Juvenile argues D.B.'s prior inconsistent statements
 must be discounted because the police first suggested the Juvenile as the other perpetrator when

 questioning D.B., and because DR testified that the police coerced him into identifying the
 Juvenile as the other perpetrator and that he lied to police to try and keep himself out of trouble.

 In addition to the police interviews and in- court sworn colloquy, however, the Commonwealth


   Testimony from the victims also established that there were two perpetrators in the incident.

                                                           3
introduced testimony at the adjudication hearing from several witnesses who testified that D.B.

had told them, even before ever talking with police, that he and the Juvenile were the
perpetrators of the home invasion. The fact that these identifications to friends and/or

acquaintances were made even before D.B, spoke to police substantially undermines the

argument that he only named the Juvenile as the second perpetrator because lie had been
pressured to do so by suggestive questioning by the police officers. Thus, the Court rejects the

argument that D.B.'s statements identifying the Juvenile as his co-conspirator must be

discounted.

      The Court also rejects the suggestion that the Commonwealth failed to present other

evidence, in addition to D.B.'s testimony, pointing to the Juvenile as the second perpetrator.

Although the evidence is primarily circumstantial in nature, the Court found it sufficient, when
coupled with D.B.'s identification of the Juvenile, to prove that the Juvenile committed the

delinquent acts as charged.

      The evidence established that D.B. and the Juvenile are acquaintances, and that they live

across the street from one another in Ashworth Woods, ahousing development in Boalsburg,
Pennsylvania. That development is approximately seven-tenths of amile, within easy walking

distance, from the residence where the home invasion occurred. A data extraction from the
Juvenile's cell phone, specifically from the Health App on the device, showed that the Juvenile

had taken approximately 3,357 steps between the hours of 11:34 p.m. on May 24, 2020 and
 12:21 a.m. on May 25, 2020, Detective Stephen Bosak, one of the law enforcement officers
 involved in investigating the crimes, testified that he walked the area from the Juvenile's
 residence to the site of the crime and back, and that the step data recorded on his phone showed

 3,372 steps. This evidence tended to show that the Juvenile had walked the distance it would

 have taken to get from his home to the crime scene and back on the night of the incident in the

 relevant timeframe.

       There was also adescription given by the victim who was confronted with the gun, Mr.
 Cohenour. He described the perpetrator with the gun as being approximately 6' to 67' tall and

 having aslender build and adark complexion,' all characteristics consistent with the Juvenile's



 4   The perpetrator was wearing aski mask during the incident, but Mr. Cohenour could see from the eyeholes in the
 mask that lie had adark complexion.

                                                           4
appearance. He also testified that the individual wore ripped, stylized jeans. The victim

described the gun used by the perpetrator as looking like apistol and having achrome slide. The
Commonwealth introduced avideo clip extracted from the Juvenile's cellphone showing the
Juvenile and another person making amusic video. In the video, the Juverile displays agun

with achrome slide (possibly aBB gun). The video had been received on the Juvenile's phone
on June 8, 2020, approximately two weeks after the home invasion burglary.                 GPS coordinates

from the video's metadata showed that the video was created at or near 781 Ashworth Lane. The

Juvenile lived at 788 Ashworth Lane. The victim testified that the gun in the video looked like

the gun that had been pointed at him during the night of the home invasion incident. The victim

also testified that the jeans the Juvenile wore in the video looked similar to the ripped, stylized

jeans worn by the perpetrator holding the gun during the home invasion. In addition, data

extracted from the Juvenile's cell phone showed that anews story about the break-in had been

downloaded to his phone the day of the burglary on May 25, 2020, Yet, during an interview

with police on June 5, 2020, the Juvenile claimed he had not even heard about the home

invasion.

    There was also evidence that police collected two of the stolen items (video games) during

 their interview with D.B., who informed them that the Juvenile had the rest of the stolen
 property. Although they did not ultimately retrieve it, police found aPlayStation controller

 matching the description of one of the stolen items at the Juvenile's home when they arrived with

 awarrant to search for the property.' Police were initially mistaken about the item, believing it
 was not amatch. When they returned after realizing their error, they were told the property had
 been returned to its owner in the Philadelphia area, afriend of afriend of the Juvenile's brother,
 and that no one had contact information for this individual so the item could not be retrieved.

     Finally, the Court notes that the Juvenile called O.B. as an alibi witness. O.B. testified that he
 was with the Juvenile on the night in question, and that they had spent the evening at aparty and

 then at the Juvenile's home. The testimony of this witness was thin, at best, and was not credible

 when considered in conjunction with the other trial evidence. Notably, O.B.'s testimony that he

 was with the Juvenile in Boalsburg on the night in question was directly contradicted by

 Commonwealth witness N.J., who testified that he was with O.B. in Harrisburg on the night of


 sThe controller came as part of aSpecial Edition P1ay5tation 4bundle and had unique identifying characteristics.

                                                         5
the home invasion. O.B.'s testimony was also inconsistent with step data extracted from the

Health App on the Juvenile and O.B.'s cell phones that tended to show they were not walking
together at the times in question as O.B, had testified. In addition, the Juvenile did not identify

Q.B, as an alibi witness when he was initially interviewed by the police on June 5, 2020. In his

own testimony at the adjudication hearing, the Juvenile stated he had been with O.B, that night at

the time of the events in question, and that they were at apatty and then at his home, He could

not give any plausible explanation as to why he had not told police he was with O.B. that night

when he was questioned by police much closer in time to the events at issue.

         Looking at the evidence as awhole, the Court finds no merit in the Juvenile's argument

that the evidence was not sufficient to prove that he took part in the home invasion along with

D.B. and was the individual who threatened the male victim with agun. The Court believes the
identification from co-conspirator D.B., along with the circumstantial evidence outlined above,

was sufficient for the Commonwealth to meet its burden of proving the Juvenile's participation

in the home invasion robbery beyond areasonable doubt. Consequently, the Juvenile's

sufficiency of the evidence challenge is denied.

    2.    Weight of the Evidence
          A challenge to the weight of the evidence requires inquiry into whether, "notwithstanding

 all the facts, certain facts are so clearly of greater weight that to ignore them or to give them

 equal weight with all facts is to deny justice." Commonwealth v. Richard, 150 A.3d 504, 51617
 (quoting Commonwealth v, Clay, 64 A.2d 1049, 1055 (Pa. 2013)). The reviewing court must
 determine whether the evidence is so contrary as to "shock one's sense of justice" and dictate

 that anew trial be granted in order that "right may be given another opportunity to prevail." Id.

 See also In re JB., 106 A.3d 76, 95 (Pa. 2014). Questions regarding the weight to be given to

 the testimony are matters exclusively for the trier of fact. Commonwealth v. Forbes, 867 AN

 1268, 1273 -74 (
                Pa. Super. 2005).

           In asserting his weight of the evidence challenge, the Juvenile states in bald fashion that

 the Commonwealth did not sufficiently explain the "gaps in its evidence" to sustain its burden of
 proving, beyond areasonable doubt, that the juvenile was the perpetrator of the acts in question.

 The Court believes this broad challenge is addressed by the discussion regarding the sufficiency

 of the evidence challenge, above. The Court accepted as true the statements by D.B. identifying


                                                     6
the Juvenile as his co-conspirator and credited the testimony of the other Commonwealth

witnesses. The Court did not believe the testimony of the Juvenile or his alibi witness. These
determinations, and the weight to be afforded the evidence, are clearly within the province of the

court as the trier of fact. The Court finds no error in these determinations.

         B.     Disposition
         In deterrnining the disposition for adelinquent juvenile, courts must consider the

protection of the public interest and the juvenile's needs in terms of treatment, rehabilitation,
supervision and welfare. See 42 Pa. C.S.A. § 6352(a). The disposition must be tailored to the

individual circumstances of the case, and must provide " balanced attention to the protection of

the community, the imposition of accountability for the offenses committed and the development

of competencies" so the juvenile can become aresponsible and productive community member.

Id. Among the many disposition alternatives, the court may make adisposition order that

commits the juvenile to out-of-home placement, provided that such an alternative is found to be

the least restrictive alternative consistent with the protection of the public, the imposition of
 accountability and the rehabilitative needs of the juvenile. Id. §6352(a)(3); see also 42 Pa.C.S. §

 6301.

          In challenging the disposition decision in the case at bar, the Juvenile contends the Court

 erred in ordering the Juvenile's placement at Adelphoi Secure Manor, asecure placement

 facility, because the evidence showed that his treatment needs could be sufficiently met with

 tools and resources available through community supervision. The Juvenile argues that the
 disposition order should be vacated and the Juvenile retuned to the care and custody of his
 mother under standard supervision by the juvenile probation department. The Court disagrees.

          Ajuvenile assessment report ("JAR") was completed by the juvenile probation
 department at the direction of the Court. The overall risk level for the Juvenile as identified by

 the assessment analysis was "moderate." He scored "high" in the prior delinquency/court

 appearances and peer relations categories. This was reflective of the Juvenile's previous
 delinquent acts and placement and close friendships with other juveniles who have been involved

 with the court system and otherwise exhibit delinquent attitudes. Officer Nathan Shervinskie

  from Centre County Juvenile Probation testified to his opinion, based on his experience, his

  completion of the JAR, and the circumstances of the delinquent acts at issue, that the Juvenile's


                                                    7
needs include educational support, development of decision-making and problem-solving skills,
and skills in terms of identifying and forming appropriate, healthy peer relations. Given the

nature of the underlying delinquent acts and the fact of the Juvenile's prior placement and his

continuing needs, the probation department recommended secure placement as the least

restrictive alternative to meet the Juvenile's needs and assure the safety of the community.

        The Court emphasizes that the Juvenile's delinquent conduct in the present case was

aggressive and presented asignificant danger to the community; the Juvenile broke into an
occupied home at night and threatened one of the residents with aweapon. This is not the first

time the Juvenile has been involved in crimes of aggression. As reflected in the JAR, the

juvenile was previously adjudicated delinquent for charges including aggravated assault, simple

assault and recklessly endangering another person. Disposition in that matter included
placement and arelease to his family's home under probation supervision. Significantly, the

delinquent acts giving rise to the present case occurred while the Juvenile was still on probation

supervision for the prior delinquent acts, and while he was in the care and custody of his mother.

Thus, although it may be possible, theoretically, to provide the kinds of supports and tools
 identified as necessary for the Juvenile's rehabilitation in the community setting, the Court

 determined that the specific circumstances of the present case demonstrate that the Juvenile
 needs ahigher level of supervision than can be provided in the community, both for the sake of

 fostering the Juvenile's rehabilitation and for the safety of the community.

        The Court heard testimony from arepresentative of the placement facility regarding the

 programs offered, and the ability to step down to less restrictive placement if and when the
 Juvenile snakes progress in his treatment goals. The Court believes placement at Adelphoi

 Manor Secure Treatment Program is best suited to the Juvenile's needs in terms of treatment,
 rehabilitation, and supervision, and best serves the community safety goal while the Juvenile

 addresses these needs. The Court also determined that the aforementioned placement is the least
 restrictive alternative in light of the Juvenile's significant needs and unsuccessful adjustment to

 standard supervision following his past placement. The Court thus denies the Juvenile's post-

 dispositional motion to vacate the disposition order and return film to the care and custody of his

 mother.

           Consistent with the foregoing, the Court enters the following Order;


                                                   8
                                              ORDER

        AND NOW, this -3._day of November, 2021, for the reasons discussed in the foregoing

Opinion, the Juvenile's Post-Dispositional Motions in the above-referenced case are DENIED.




                                           BY THE COURT:



                                                 i


Date:
                                           Katherine V. Oliver, Judge




                                               9